321 F.2d 71
Robert F. HERBSTER, Appellant,v.UNITED GAS CORPORATION and Mrs. Jane Foreman, Appellees.
No. 19881.
United States Court of Appeals Fifth Circuit.
Aug. 8, 1963.

Jack Rogers, Lake Charles, La., Rogers & McHale, Lake Charles, La., for appellant.
Oliver P. Stockwell, Ralph J. Hanks, Jr., Lake Charles, La., Plauche & Stockwell, Lake Charles, La., of counsel, for appellees.
Before HUTCHESON, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
In this diversity action the plaintiff sued his lessor and the United Gas Corporation, a utility company engaged in the distribution of natural gas in Lake Charles, Louisiana.  He alleged that he was severely burned in a fire in his apartment caused by the defendant's negligence.  The plaintiff was the only witness to the fire.  There was no direct evidence of the cause of the fire.  When the firemen arrived, the bedding and wallpaper were on fire.  United Gas did not own or have any control over the piping from its meter, which was some distance from the apartment, nor did it have any control over the appliances in the apartment.  There is no merit to the contention that United Gas, as a matter of law, was negligent.  We hold that the trial judge correctly submitted the issue of negligence to the jury; that sufficient evidence supports the verdict.  We hold also that the trial judge did not err in declining to charge on the doctrine of res ipsa loquitur.  See Naquin v. Marquette Casualty Co., La.App.1962, 143 So. 2d 122; A. & J., Inc. v. Southern Cities Distributing Company, 1932, 173 La. 1051, 139 So. 477.


2
The judgment is affirmed.